DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mao (CN-108880169-A, see US 2020/0044544 for an English Translation) in view of Kim (KR-20140060414-A) and Sogabe (US 2004/0095035)
As to claim 1, Mao shows (FIG. 2 and 3 and 4) A linear vibration motor 100, comprising: 
a base 11 with an accommodating space; 
a vibration unit 20 located in the accommodating space, including a weight 22, a containing groove 21 penetrating the weight 22 along a vibration direction of the vibration unit 20, a coil assembly 50 in the containing groove 21; 
a magnet 24 for driving the vibration unit 20 to vibrate, being at least partially accommodated in the containing groove 21 and disposed opposite to the coil assembly 50; 
an elastic piece 30 for suspending the vibration unit 20 in the accommodating space located on one side of the vibration unit 20 along the vibration direction of the vibration unit 20;  wherein 
the coil assembly 50 includes an iron core 51 and a coil 52 wound around the iron core 51, the magnet 24 is magnetized along the vibrating direction, the coil assembly 50 is magnetized along a direction perpendicular to the vibration direction, and the magnetic poles of the coil assembly 50 adjacent to the magnet 24 are the same and are disposed opposite to each other (para0016],[0028]).
Mao does not show
the coil assembly is at least one pair of coil assemblies oppositely spaced from each other in the containing groove and respectively fixed to the weight; and
a magnet fixed to the base.
As to the second bullet, Kim shows (FIG. 1) a magnet 200 fixed to the base 130 (inside the coil 310)(para[0021],[0022]).

	As to the first bullet, Sogabe shows the coil assembly is at least one pair of coil assemblies 4 oppositely spaced from each other in the containing groove and respectively fixed to the stator core 1 (para[0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the linear vibration motor of Mao in view of Kim to have the coil assembly 50 is at least one pair of coil assemblies 52 oppositely spaced from each other in the containing groove and respectively fixed to the weight 22 as taught by Sogabe, for the advantageous benefit of minimizing leakage of the magnetic field while maintaining an appropriate amount of vibration as taught by Kim (para[0006]:32-38 last four lines; Kim teaches the magnet attached to the base opposite the coil on the moving weight).
As to claim 2/1, Mao in view of Kim and Sogabe was discussed above with respect to claim 1 and Mao further shows (FIG. 2) the magnet 24 further comprises four pieces respectively fixed to the weight 22, and the four magnets 24 are disposed uniformly around the coil assembly 50.
Mao does not show
the coil assembly is at least one pair of coil assemblies oppositely spaced from each other in the containing groove and respectively fixed to the weight; and
a magnet fixed to the base.
As to the second bullet, Kim shows (FIG. 1) a magnet 200 fixed to the base 130 (inside the coil 310)(para[0021],[0022]).

	As to the first bullet, Sogabe shows the coil assembly is at least one pair of coil assemblies 4 oppositely spaced from each other in the containing groove and respectively fixed to the stator core 1 (para[0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the linear vibration motor of Mao in view of Kim to have the coil assembly 50 is at least one pair of coil assemblies 52 oppositely spaced from each other in the containing groove and respectively fixed to the weight 22 as taught by Sogabe, for the advantageous benefit of minimizing leakage of the magnetic field while maintaining an appropriate amount of vibration as taught by Kim (para[0006]:32-38 last four lines; Kim teaches the magnet attached to the base opposite the coil on the moving weight).
As to claim 3/2/1, Mao in view of Kim and Sogabe was discussed above with respect to claim 2 and Mao further shows (FIG. 2) the containing groove 21 is in a shape of rectangular, and the magnets 24 are disposed at four sides of the containing groove 21.
Mao does not show the four coil assemblies are disposed at four sides of the containing groove.
Sogabe shows the four coil assemblies 4 are disposed at four sides of the containing groove (para[0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the linear vibration motor of Mao in view of Kim to have the four coil assemblies 4 are disposed at four sides of the containing groove as taught by Sogabe, for the 
As to claim 4/3/2/1, Mao in view of Kim and Sogabe was discussed above with respect to claim 2 and Mao further shows (FIG. 2) the weight 22 further comprises four fixing grooves 232 recessed outwards from two opposite sides of the containing groove 21; each of the magnets 24 is fixed in the corresponding fixing groove 232.
Mao does not show each of the coil assembly is fixed in the corresponding fixing groove.
Sogabe shows each of the coil assembly 4 is fixed in the corresponding fixing groove (para[0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the linear vibration motor of Mao in view of Kim to have each of the coil assembly 4 is fixed in the corresponding fixing groove as taught by Sogabe, for the advantageous benefit of minimizing leakage of the magnetic field while maintaining an appropriate amount of vibration as taught by Kim (para[0006]:32-38 last four lines; Kim teaches the magnet attached to the base opposite the coil on the moving weight).
As to claim 5/4/3/2/1, Mao in view of Kim and Sogabe was discussed above with respect to claim 2 and Mao further suggests (FIG. 3) a depth of the fixing groove is equal to a thickness of the magnet 24.
Mao does not show each of the coil assembly is fixed in the corresponding fixing groove.
Sogabe shows each of the coil assembly 4 is fixed in the corresponding fixing groove (para[0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the linear vibration motor of Mao in view of Kim to have each of the coil 
As to claim 6/1, Mao in view of Kim and Sogabe was discussed above with respect to claim 1 and Mao further shows (FIG. 2) the elastic piece 30 comprises a ring-shaped first fixing arm 31, a ring-shaped second fixing arm 32 and a spring arm 33 connecting the first fixing arm to the second fixing arm; the first fixing arm 31 is arranged around a periphery of the containing groove and is fixedly connected with the weight, the second fixing arm 32 is connected to the base 11 for suspending the spring arm 33.
As to claim 7/6/1, Mao in view of Kim and Sogabe was discussed above with respect to claim 1 and Mao further shows (FIG. 2) the elastic piece 30 further comprises a reinforcing arm 40 bending and extending from a periphery of the second fixing arm 32, and the reinforcing arm 40 connects to the base 11.
As to claim 8/6/1, Mao in view of Kim and Sogabe was discussed above with respect to claim 1 and Mao further shows (FIG. 2) the weight 22 includes a fixing platform protruding from one end thereof adjacent to the elastic piece 30 toward the elastic piece 30, the fixing platform extends along the periphery of the containing groove, and the first fixing arm 31 is sleeved on the fixing platform for fixing the first fixing arm 31.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293.  The examiner can normally be reached on 549 M to F 10:30am to 8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT E MATES/Examiner, Art Unit 2832  


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832